
	

113 HR 5531 IH: To amend title XVIII of the Social Security Act to permit the 2-year phase-in for changes in hospital wage index classification from rural to urban without requiring waiver of a wage index increase, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5531
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Cartwright (for himself and Mr. Marino) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to permit the 2-year phase-in for changes in
			 hospital wage index classification from rural to urban without requiring
			 waiver of a wage index increase, and for other purposes.
	
	
		1.Permitting 2-year phase-in of hospital wage index reclassification from rural to urban without
			 requiring waiver of wage index increaseSection 1886(d)(13)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(13)(G)) is amended—
			(1)by striking (G) A hospital and inserting (G)(i) Except as provided in clause (ii), a hospital; and
			(2)by adding at the end the following new clause:
				
					(ii)In the case of any hospital which is located in an area which, at any time after September 30,
			 2014, is reclassified from a rural to an urban area, such hospital shall
			 not be required to waive the application of a wage index increase under
			 this paragraph in order to be eligible for reclassification under
			 paragraph (8)(E) (related to treating hospitals as being located in a
			 rural area) for the first two fiscal years for which the reclassification
			 from rural to urban is effective. The Secretary shall treat any hospital
			 described in this clause that reclassifies as rural under paragraph (8)(E)
			 during such two fiscal years as not having waived the application of the
			 wage index increase under this paragraph..
			
